Filed 12/8/22 In re Amy P. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

 In re AMY P. et al., Persons                                 B314579
 Coming Under the Juvenile                                    (Los Angeles County Super.
 Court Law.                                                   Ct. No. 21CCJP02404A-B)



 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 JONATHAN P.,

           Defendant and Appellant.
     APPEAL from the orders of the Superior Court of Los
Angeles County, Hernan D. Vera, Judge. Affirmed.

     Jamie A. Moran, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.

                              ******
       A juvenile court exerted dependency jurisdiction over a
ten-year-old and a seven-year-old after finding that Jonathan P.
(father) (1) physically abused the children; and (2) had a
substance abuse problem. Father challenges the court’s
jurisdictional finding regarding substance abuse, and the portion
of the court’s dispositional order requiring him to complete a drug
treatment program and to attend a 12-step program. We
conclude that substantial evidence supports the jurisdictional
finding father attacks, and that the court did not abuse its
discretion in requiring him to complete a drug program. We
accordingly affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Family
       Father and Jennifer P. (mother) have two children
together—Amy (born 2012), and Nathan (born 2015).1



1     Father has one other child—Ava (born 2015)—by another
woman, but neither Ava nor Ava’s mother were parties to the
proceeding below.




                                2
       Father and mother are married but live apart; father
resides with the paternal grandmother, and mother with the
maternal great grandmother. By mutual agreement, mother had
the children on Mondays and Tuesdays; father had the children
on Wednesdays and Thursdays; and the parents alternated the
extended weekends of Fridays through Sundays.
II.    Father’s Physical Abuse of His Children
       Father has a history of hitting both Amy and Nathan. On
one occasion, Amy did not play a video game to father’s
satisfaction, so he punched her “really hard” on the arm, grabbed
her ears and pulled her onto a bed, and then pinned her body
down; he then began to cry, hugging her and saying he would not
do it again. On another occasion, father grabbed Nathan by the
collar of his shirt, threw him to the bed, and hit him on the
forearm; once again, he thereafter started to cry and told Nathan
he loved him. Indeed, many family members reported that father
had a pattern of striking the children and then crying,
apologizing and promising not to do it again. Father denied this
conduct, saying he only spanked the children on their buttocks.2
III. Father’s Substance Abuse
       By his own admission, father smokes “a lot of weed”;
specifically, he smokes marijuana “every day during breakfast,
lunch and dinner” in quantities sufficient to get him “high.”
Father ingests marijuana in front of Amy and Nathan often
enough that they can name the brands of marijuana he uses and
draw pictures of their logos. Although father initially insisted
that he secured his marijuana supply away from the children,


2     Father did not limit his physical abuse to Amy and Nathan;
father would also strike Ava, and Ava and her mother have a
restraining order against father.




                                3
never ingested in front of them, and always ensured that
someone else was watching the children while he was “high,” he
later admitted that he stored marijuana on a shelf near the TV in
the bedroom he shared with the children, and others reported
that father ingested marijuana with the children present (both in
the bedroom and in his car with the windows rolled up) and that
he cared for the children while “high.” The children reported that
father, after using marijuana, would become either sleepy or
mad.
       Father also appeared to be using methamphetamines.
Both mother and school officials were concerned he was using
that drug because he regularly exhibited symptoms consistent
with methamphetamine use—father had exhibited significant
weight loss, engaged in erratic behavior, was paranoid, rarely
slept, had pock marks on his face, was sweaty, and had “crazy
eyes” consistent with being high on something. Father denied
any current use of that drug, but was cagey about the last time
he used (one year ago versus five years ago), and admitted to
being “tempted” to try it again.
IV. Petition
       On May 19, 2021, the Los Angeles Department of Children
and Family Services (the Department) filed a petition asking the
juvenile court to exert dependency jurisdiction over Amy and
Nathan based on the allegations that: (1) father “physically
abused the children” by “repeatedly str[iking] Amy” and also
“str[iking] . . . Nathan on [his] arms and legs,” which placed the
children at risk of serious physical harm and thereby warranted
the exercise of dependency jurisdiction under Welfare and




                                4
Institutions Code3 section 300, subdivision (a)4; and (2) father is
“a current abuser of methamphetamine, marijuana, and alcohol
which renders [him] incapable of providing regular care for the
children” and that mother “knew and failed to protect the
children” thereby warranting the exercise of dependency
jurisdiction under section 300, subdivision (b).5
V.    Juvenile Court’s Exertion of Dependency
Jurisdiction and Dispositional Orders
      The juvenile court held a jurisdictional and dispositional
hearing on August 11, 2021. After entertaining argument from
counsel, the court sustained (1) the physical abuse allegation
pursuant to section 300, subdivision (a), as pled, and (2) the
substance abuse allegation, but with two modifications—the
court deleted the reference to alcohol and also modified the
finding to “recent abuse” (of marijuana and methamphetamines)
rather than “current abuse.” In so finding, the court specifically
found credible the children’s statements about father’s marijuana
use; after noting that “normally” it was “not concerned” with
marijuana use, the court explained that father’s use in this case
was “concern[ing]” because of the sheer amount he used and


3     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

4     Jurisdiction was also alleged under subdivision (b) based on
father’s acts, but the juvenile court struck the allegation at the
jurisdictional hearing.

5     The Department also alleged that jurisdiction was
appropriate due to father’s conduct of driving with Amy and
Nathan in a car without a car seat. The juvenile court struck this
allegation at the jurisdictional hearing.




                                 5
because he used it in front of the children. The court grounded
its finding of father’s methamphetamine use in the
circumstantial evidence of such use provided by mother and Ava’s
mother as well as father’s own admission to use in the last year.
       The court declared the children dependents of the court,
removed them from father’s custody, and placed them with
mother. The court ordered the Department to provide father
with enhancement services, including a drug treatment program
that was a minimum of six months, with random or on-demand
drug testing, and ordered father to complete a 12-step program.
VI. Appeal
       Father filed this timely appeal.
VII. Postappeal events6
       On February 10, 2022, the juvenile court terminated
dependency jurisdiction over Amy and Nathan, and issued an
exit order granting the parents joint legal custody, granting
mother sole physical custody, and permitting father monitored
visitation with the children. Father has separately appealed the
exit order.
                            DISCUSSION
       In this appeal, father argues that (1) there is insufficient
evidence to support the juvenile court’s finding that he has a
substance abuse problem placing Amy and Nathan at substantial
risk of serious physical harm, and (2) the court abused its
discretion in ordering father, as part of a case plan for


6     We grant the Department’s request for judicial notice and,
on our own, take judicial notice of the juvenile court’s minute
orders dated February 10, 2022, and February 18, 2022, and the
notice of appeal dated February 18, 2022. (Evid. Code, §§ 452,
subd. (d), 453, 459, subd. (a).)




                                6
enhancement services, to complete (a) a drug and alcohol
program and (b) a 12-step recovery program.
I.     Jurisdictional Finding
       A.     Justiciability
       As a threshold matter, we must decide whether to entertain
father’s challenge to the juvenile court’s jurisdictional finding
regarding his substance abuse. There are two potential
roadblocks to the adjudication of father’s appeal.
       First, neither father nor mother challenges the
jurisdictional finding regarding father’s physical abuse of the
children. Because that unchallenged finding is enough by itself
to justify the juvenile court’s exertion of dependency jurisdiction
over Amy and Nathan (see In re I.A. (2011) 201 Cal.App.4th
1484, 1491 [“it is necessary only for the court to find that one
parent’s conduct has created circumstances triggering section
300 for the court to assert jurisdiction over the child”]), father’s
challenge to the substance abuse finding does not call into
question the propriety of the court’s exertion of dependency
jurisdiction over Amy and Nathan. (In re Briana V. (2015) 236
Cal.App.4th 297, 308.)
       We nevertheless have discretion to entertain an appeal
challenging a jurisdictional finding, even though the appeal will
have no impact on the juvenile court’s jurisdiction, if, among
other reasons, the finding challenged “serves as the basis for
dispositional orders that are also challenged on appeal.” (In re
Drake M. (2012) 211 Cal.App.4th 754, 762.) Father urges us to
exercise our discretion because he is challenging two of the drug-
related conditions of the dispositional order. Father’s argument
ignores that a juvenile court has the power to impose drug-
related conditions regardless of whether there is a specific




                                 7
jurisdictional finding relating to those conditions (§ 362, subd.
(d); In re K.T. (2020) 49 Cal.App.5th 20, 24-25), and the juvenile
court in this case had the factual basis to impose such conditions
on the basis of the substantial evidence of drug abuse in the
record, as we discuss below. In the interest of completeness,
however, we will nevertheless reach the merits of father’s
challenge.
       Second, the juvenile court has terminated its dependency
jurisdiction over both children. This generally renders moot a
challenge—like father’s—to the initial assertion of that now-
terminated jurisdiction. (In re C.C. (2009) 172 Cal.App.4th 1481,
1488.) We nonetheless have discretion to hear an appeal that is
moot (ibid.), and will exercise that discretion here.
       B.     Sufficiency of the evidence
              1.    Governing law
       We review a juvenile court’s finding of dependency
jurisdiction for substantial evidence, asking whether the record—
when viewed as a whole and drawing all inferences in support of
the court's finding—contains ‘““sufficient facts to support [that]
finding[].’”” (In re I.J. (2013) 56 Cal.4th 766, 773.) We defer to
the lower court on issues of credibility. (In re Tania S. (1992) 5
Cal.App.4th 728, 733-734.)
       Section 300, subdivision (b), permits the assertion of
jurisdiction where “[t]he child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm
or illness, as a result of the failure or inability of the child’s
parent . . . to adequately supervise or protect the child . . . or by
the inability of the parent . . . to provide regular care for the child
due to the parent’s . . . substance abuse.” When the children at
issue are not of “tender years” (that is, if they are at least seven




                                   8
years old), section 300 generally requires proof the child is
subject to the defined risk of harm at the time of the jurisdiction
hearing. (In re Rocco M. (1991) 1 Cal.App.4th 814, 824.)
However, the court need not wait until a child is seriously abused
or injured to assume jurisdiction and take steps necessary to
protect the child. (In re N.M. (2011) 197 Cal.App.4th 159, 165; In
re L.W. (2019) 32 Cal.App.5th 840, 849.) The court may consider
past events in deciding whether a child currently needs the
court’s protection. (Ibid.) A parent’s “‘“[p]ast conduct may be
probative of current conditions” if there is reason to believe that
the conduct will continue.’” (In re Kadence P. (2015) 241
Cal.App.4th 1376, 1383-1384.)
       In addition, the Legislature has declared, “The provision of
a home environment free from the negative effects of substance
abuse is a necessary condition for the safety, protection and
physical and emotional well-being of the child.” (§ 300.2.)
             2.     Substantial evidence supports the
                    jurisdictional finding
       Substantial evidence supports the juvenile court’s finding
that defendant was abusing two substances—marijuana and
methamphetamine. Father and his attorney openly admitted
that father was ingesting “a lot” of marijuana on a daily basis;
the fact that such use is legal does not, as father seems to
suggest, mean that it cannot create a risk of harm to the children.
(In re Alexis E. (2009) 171 Cal.App.4th 438, 452 [“Even legal use
of marijuana can be abuse if it presents a risk of harm to
minors.”]). Moreover, father has indicated that he plans to
continue using marijuana regularly. And although father denied
recent use of methamphetamine, he nevertheless exhibited the
classic symptoms of use in the time leading up to the




                                9
jurisdictional hearing. Inferring use from the symptoms of use is
not, as father urges, speculation; to the contrary, it is
circumstantial evidence. (See, e.g., People v. Gutierrez (1977) 72
Cal.App.3d 397, 408 [courts may infer recent drug use from
symptoms of withdrawal].)
       Substantial evidence also supports the juvenile court’s
finding that father’s drug use was placing Amy and Nathan at
substantial risk of serious physical harm. We must accept as
credible, as the juvenile court did, the children’s report that
father regularly ingested marijuana in front of them, both in the
bedroom they shared and in the car with rolled-up windows.
Forcing children to ingest second-hand smoke—let alone the
second-hand smoke of marijuana—places those children at a risk
of harm. (In re Alexis E., supra, 171 Cal.App.4th at p. 452.)
Father also stored his marijuana within reach; doing so also
places the children at risk. (See In re Yolanda L. (2017) 7
Cal.App.5th 987, 993 [“Leaving drugs or drug paraphernalia
within [children’s] reach is an example of negligent conduct that
will support section 300, subdivision (b) dependency
jurisdiction.”].) Further, father drove the children around while
ingesting marijuana; this placed the children at risk as well.
Father responds that his at least thrice-daily marijuana use
never impairs him or affects how he supervises his children; in
fact, father urges, it makes him sleepy and hence less likely to
physically abuse them as he has in the past. This argument
ignores that father was using marijuana at the time he physically
abused Amy and Nathan, and it did not stop him from doing it.
This argument also ignores that being sleepy itself creates a risk
of harm because father is ingesting the marijuana and becoming
sleepy as he is driving.




                               10
II.    Dispositional Order
       We review the juvenile court’s imposition of case plan
requirements for an abuse of discretion. (In re D.C. (2015) 243
Cal.App.4th 41, 56 [abuse of discretion review], superseded by
statute on other grounds as stated in In re A.M. (2020) 47
Cal.App.5th 303, 322.) With or without the specific jurisdictional
finding relating to father’s drug abuse, the juvenile court had a
sufficient basis in the record to conclude that father’s abuse and
neglect stemmed in part from his drug abuse and that a drug and
alcohol program as a 12-step recovery program would address
that abuse. (See generally, § 362.) Father cites In re Jasmin C.
(2003) 106 Cal.App.4th 177, 180-182 as counseling against
imposition of the drug conditions, but that case is wholly inapt:
Jasmin C. held that a juvenile court erred in ordering a
nonoffending parent to attend parenting classes; here, the
juvenile court ordered the offending parent to complete drug
abuse-related requirements after father’s open admission to one
type of drug use and on a record amply showing how father’s
drug use endangered his children.




                                11
                       DISPOSITION
    The orders are affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                12